 Case 3:17-cv-01362 Document 1385 Filed 05/31/21 Page 1 of 5 PageID #: 56255




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

        Plaintiff,

 v.                                               Civil Action No. 3:17-01362
                                                  Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.
 CABELL COUNTY COMMISSION,

        Plaintiff,
                                                  Civil Action No. 3:17-01665
 v.                                               Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.


                     DEFENDANTS’ RENEWED DAUBERT MOTION TO
                     EXCLUDE THE OPINIONS OF JAMES E. RAFALSKI

       Pursuant to Federal Rule of Evidence 702, Defendants AmerisourceBergen Drug

Corporation, Cardinal Health, Inc., and McKesson Corporation hereby renew their motion to

exclude the opinions of James E. Rafalski. The bases for this motion are set forth in the

accompanying memorandum of law, which is incorporated herein. Pursuant to LR Civ. P. 7.1(a),

copies of all documents, affidavits, and other such materials or exhibits referenced in the

memorandum and upon which this motion relies are attached to this motion.




                                              1
 Case 3:17-cv-01362 Document 1385 Filed 05/31/21 Page 2 of 5 PageID #: 56256




Dated: May 31, 2021

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Timothy C. Hester
Timothy C. Hester
Christian J. Pistilli
Laura Flahive Wu
Andrew P. Stanner
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
cpistilli@cov.com
lflahivewu@cov.com
astanner@cov.com

/s/ Paul W. Schmidt
Paul W. Schmidt
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, New York
Tel: (212) 841-1000
pschmidt@cov.com

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200




                                      2
 Case 3:17-cv-01362 Document 1385 Filed 05/31/21 Page 3 of 5 PageID #: 56257




AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
nicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Jennifer G. Wicht
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
emainigi@wc.com
lheard@wc.com
jwicht@wc.com
ahardin@wc.com

Michael W. Carey (WVSB #635)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
David R. Pogue (WVSB #10806)



                                      3
 Case 3:17-cv-01362 Document 1385 Filed 05/31/21 Page 4 of 5 PageID #: 56258




CAREY DOUGLAS KESSLER & RUBY PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
Facsimile: (304) 342-1105
mwcarey@csdlawfirm.com
sruby@cdkrlaw.com
rfranks@cdkrlaw.com
drpogue@cdkrlaw.com




                                        4
 Case 3:17-cv-01362 Document 1385 Filed 05/31/21 Page 5 of 5 PageID #: 56259




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on May 31, 2021, the foregoing

Defendants’ Renewed Daubert Motion to Exclude the Opinions of James E. Rafalski was

served using the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.


 Dated: May 31, 2021                          /s/ Timothy C. Hester
                                              Timothy C. Hester
